Case 18-12388-mdc   Doc 54   Filed 11/19/20 Entered 11/19/20 14:32:23   Desc Main
                             Document     Page 1 of 4
Case 18-12388-mdc   Doc 54   Filed 11/19/20 Entered 11/19/20 14:32:23   Desc Main
                             Document     Page 2 of 4
Case 18-12388-mdc   Doc 54   Filed 11/19/20 Entered 11/19/20 14:32:23   Desc Main
                             Document     Page 3 of 4
Case 18-12388-mdc   Doc 54   Filed 11/19/20 Entered 11/19/20 14:32:23   Desc Main
                             Document     Page 4 of 4
